Order entered September 20, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00662-CR
                               No. 05-21-00663-CR

               PHILLIP LYNN SCHWARTZKOPF, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 1
                           Collin County, Texas
          Trial Court Cause Nos. 001-86990-2020 & 001-86991-2020

                                    ORDER
      The reporter’s record in these cases is overdue. By letter dated September

15, 2021, we informed the court reporter the record was past due and directed her

to file it or written verification appellant had not requested the record or had not

paid or made arrangements to pay for the reporter’s record. The following day,

court reporter Elizabeth Neve Griffin responded and informed the Court that she

had provided an estimate of the cost of the reporter’s record but had not received

payment or had any other communication from appellant.
      We ORDER appellant to file, within FIFTEEN DAYS of the date of this

order, written verification he has paid or made arrangements to pay for the

reporter’s record. If appellant fails to do so, the Court will take whatever action it

deems appropriate including submitting the appeals without a reporter’s record.

See TEX. R. APP. P.37.3(c)..

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE